                                                                                   Case 8:19-cv-01765-JVS-JDE Document 184 Filed 09/10/21 Page 1 of 2 Page ID #:6834



                                                                                     1 Carla M. Wirtschafter (SBN 292142)          James T. Hultquist (pro hac vice)
                                                                                       Email: cwirtschafter@reedsmith.com          Email: jhultquist@reedsmith.com
                                                                                     2 REED SMITH LLP                              10 South Wacker Drive, 40th Floor
                                                                                       1901 Avenue of the Stars, Suite 700         Chicago, IL 60606-7507
                                                                                     3 Los Angeles, CA 90067-6078                  Telephone: (312) 207-1000
                                                                                       Telephone: (310) 734-5200                   Facsimile: (312) 207-6400
                                                                                     4 Facsimile: (310) 734-5299
                                                                                     5 Attorneys for Plaintiffs
                                                                                       Philips North America LLC, Koninklijke
                                                                                     6 Philips N.V., and Philips India, Ltd.
                                                                                     7
                                                                                                                                                    JS-6
                                                                                     8                    UNITED STATES DISTRICT COURT
                                                                                     9          CENTRAL DISTRICT OF CALIFORNIA - SOUTHERN DIVISION
                                                                                    10 PHILIPS NORTH AMERICA LLC, a             Case No.: 8:19-cv-01765-JVS-JDE
                                                                                       Delaware Company, KONINKLIJKE
                 A limited liability partnership formed in the State of Delaware




                                                                                    11 PHILIPS N.V., a Company of the           [Hon. James V. Selna]
                                                                                       Netherlands, and PHILIPS INDIA,
                                                                                    12 LTD., an Indian Company,                 JUDGMENT
                                                                                                         Plaintiffs,
REED SMITH LLP




                                                                                    13        vs.                               First Amended Complaint Filed: December
                                                                                       KPI HEALTHCARE INC., a California        3, 2019
                                                                                    14 Corporation; KPI HEALTHCARE
                                                                                       ECOMMERCE, INC., a California
                                                                                    15 Corporation; and DOES 1-10,
                                                                                       inclusive,
                                                                                    16                   Defendants.
                                                                                    17
                                                                                    18
                                                                                    19
                                                                                    20
                                                                                    21
                                                                                    22
                                                                                    23
                                                                                    24
                                                                                    25
                                                                                    26
                                                                                    27
                                                                                    28

                                                                                         Case No.: 8:19-cv-01765-JVS-JDE                                     US_ACTIVE-162256537

                                                                                                                             JUDGMENT
                                                                                   Case 8:19-cv-01765-JVS-JDE Document 184 Filed 09/10/21 Page 2 of 2 Page ID #:6835



                                                                                     1                                        JUDGMENT
                                                                                     2          Pursuant to the Court’s Order granting in part Plaintiffs Philips North America
                                                                                     3 LLC, Koninklijke Philips N.V., and Philips India, Ltd.’s (“Plaintiffs”) Motion for
                                                                                     4 Default Judgment [Dkts. 169, 178, 180], IT IS HEREBY ORDERED THAT:
                                                                                     5          1) Judgment is entered in favor of Plaintiffs, and jointly and severally against
                                                                                     6 KPI Healthcare Inc. and KPI Healthcare eCommerce, Inc. aka O2 Lifecare Inc. in the
                                                                                     7 amount of $36,298,426.
                                                                                     8          2) Judgment further is entered in favor of Plaintiffs, and jointly and severally
                                                                                     9 against KPI Healthcare Inc. and KPI Healthcare eCommerce, Inc. aka O2 Lifecare
                                                                                    10 Inc. awarding Plaintiffs their attorney’s fees in the amount of $1,224,285.45 and their
                 A limited liability partnership formed in the State of Delaware




                                                                                    11 costs in the amount of $71,238.50.
                                                                                    12          3) This Judgment amount will bear interest as set forth in 28 U.S.C. § 1961
REED SMITH LLP




                                                                                    13 until paid.
                                                                                    14          4) Nothing herein is intended to limit Plaintiffs’ application for such post
                                                                                    15 judgment relief as may be available on an appropriate showing
                                                                                    16
                                                                                         IT IS SO ORDERED.
                                                                                    17
                                                                                    18
                                                                                                Dated: September 10, 2021             ____________________________
                                                                                    19                                                The Honorable James V. Selna
                                                                                    20                                                United States District Court Judge

                                                                                    21
                                                                                    22
                                                                                    23
                                                                                    24
                                                                                    25
                                                                                    26
                                                                                    27
                                                                                    28
                                                                                         Case No.: 8:19-cv-01765-JVS-JDE           -1-                              US_ACTIVE-162256537

                                                                                                                           [PROPOSED] JUDGMENT
